Citation Nr: 0106165	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	A.M. Hatley, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from January 1981 to August 1992.  She served in Southwest 
Asia from December 1990 to May 1991 in support of operation 
Desert Shield/Desert Storm.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In a March 2000 decision, the Board determined that the 
veteran had not submitted well grounded claims for 
entitlement to service connection for a chronic disability 
manifested by gynecological problems including dysmenorrhea, 
pelvic adhesions, endometriosis, menstrual problems, and the 
postoperative residuals of hysterectomy and salpingectomy; a 
chronic disability manifested by shortness of breath; and a 
chronic disability manifested by symptoms of joint and muscle 
pain, severe sweats, body tightness, fatigue, and sleep 
impairment.  These issues are referred to the RO for 
readjudication under Section 7 of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).


FINDING OF FACT

Irritable bowel syndrome is principally manifested by 
recurring exacerbations that are representative of not more 
than moderate irritable bowel syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Codes 7319, 7325 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating decision in February 1995, the RO granted service 
connection and assigned a noncompensable evaluation for 
history of erosive enteritis under Diagnostic Code 7307.  The 
noncompensable evaluation was continued in a December 1997 
rating decision, which the veteran appealed.  The Board notes 
that, in its remand of March 2000, it erroneously 
characterized the appeal as one from the February 1995 rating 
decision.  In July 2000, the RO re-characterized the 
gastrointestinal disorder as irritable bowel syndrome and 
granted a 10 percent evaluation under Diagnostic Code 7319, 
effective in October 1996.  Although the RO increased the 
rating for the veteran's disability during the appeal, the 
issue of entitlement to a higher rating remains on appeal, as 
the veteran has not indicated her desire to withdraw that 
issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The service medical records dated in April 1986 show that the 
veteran received Mylanta for gastritis.  Clinical records 
dated in April 1989 relate that the veteran underwent 
diagnostic evaluation in the internal medicine 
(gastroenterology) department after complaints of mild 
hematemesis and sharp epigastric pain.  The diagnosis was 
erosive antritis.  She was treated for gastritis in June 
1990, September 1990, and September 1991.  The upper 
gastrointestinal (GI) series performed in conjunction with 
treatment in September 1990 was considered normal.  

The initial post service VA examination in January 1995 
failed to reveal any abdominal abnormalities.  The veteran's 
height was 5' 6" and her weight was 187 pounds with a 
maximum weight of 190 pounds.  The upper GI series was 
considered normal.  In reporting the diagnosis the examiner 
noted a history of erosive enteritis; persistent abdominal 
pain that was considered functional in origin. 

A May 1995 VA Persian Gulf examination report shows that the 
veteran complained of occasional constipation and decreased 
appetite.  Her height was 5' 6" and her weight was 196.5 
pounds.  VA records dated in August 1997 show that she 
underwent abdominal hysterectomy.  On VA examination in 
October 1997 her abdomen was somewhat tender from the recent 
abdominal hysterectomy.  There was a surgical scar.  There 
was increased resonance to percussion.  The veteran reported 
abdominal pain from gas retention.  Her weight was 178 
pounds. 

The evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Essentially, these evaluations are based, 
in large degree, on the impairment which current clinical 
findings objectively show to be the result of service-
connected disability.  The Board has reviewed the veteran's 
complete clinical history to comprehensively assess the level 
of disability during the relevant time period.  Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Chronic irritable bowel 
syndrome under Diagnostic Code 7325, is ratable as for 
irritable colon syndrome.  Under Diagnostic Code 7319, 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) is rated zero percent when the disability is mild, with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is assignable when 
moderate with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating is assignable when 
severe with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the U.S. Court of Veterans Appeals 
(now the U.S. Court of Appeals for Veterans Claims, 
hereinafter the Court), has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Although a rating specialist is directed 
to review the recorded history of a disability in order to 
make a more accurate evaluation, the regulations do not give 
past medical reports precedence over current findings.  Id.  

The evidence currently of record does not support a 30 
percent evaluation under Diagnostic Code 7325, as there is no 
clinical evidence of more than moderate attacks of irritable 
bowel syndrome with infrequent exacerbations.  In March 2000, 
the Board remanded the issue and requested examination and 
opinion regarding the veteran's gastrointestinal disorder.  
In discussing the veteran's medical history, the physician at 
a March 2000 VA examination noted that the previous 
gastrointestinal diagnostic assessments were not diagnoses of 
erosive enteritis but referred to erosive antritis which 
pertains to the antrum of the stomach.  The examiner 
concluded that the correct diagnosis was irritable bowel 
syndrome.  

Under Diagnostic Code 7319, a 10 percent rating is assignable 
when moderate with frequent episodes of bowel disturbance 
with abdominal distress.  More than that is not shown during 
the period in question.  The veteran's attacks have not been 
described as severe or frequent, but were described as 
recurrent.  At the VA examination in March 2000, the veteran 
reported that she vomited daily, including blood from time to 
time, and reported occasional bloody stool.  She indicated 
that she had constant pain and that her weight fluctuated 
fairly widely.  At the time of the veteran's examinations, it 
has not been shown that she was then experiencing an 
exacerbation.  While the appellant has reported recurrent 
pain and constipation, there is no clinical evidence of 
anemia, nausea, diarrhea, unexplained weight loss, 
malnutrition, hematemesis, melena, or any evidence indicating 
more than moderate overall impairment of health associated 
with the service-connected digestive disorder.  In April 
2000, private colonoscopy and upper endoscopy studies were 
performed.  Significantly, these were considered 
unremarkable.  Besides mild antral erythema, there was no 
other evidence of mucosal abnormalities including Crohn's 
disease.  It was indicated that follow-up studies would be 
performed on the small bowel.  However, the veteran reported 
to the VA examiner in May 2000 that the upper GI and barium 
enema studies were normal.  Consequently, an evaluation in 
excess of 10 percent is not supported under the applicable 
diagnostic code.

The RO as well as the Board considered the application of 
various provisions of Title 38 of the Code of Federal 
Regulations, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991) including the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
However, in this case, the evidence does not suggest that the 
veteran's disability produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  This case does not present factors such as 
frequent periods of hospitalization or marked interference 
with employment.  

In regards to industrial impairment, the veteran is employed 
by the U.S. Postal service.  She has not offered comments 
regarding the impact of her gastrointestinal disorder and her 
employment.  There is no evidence of record that the 
impairment resulting from her service-connected disability 
gastrointestinal disorder warrants extra-schedular 
consideration.  She has not produced objective evidence that 
would indicate that her service-connected disability has 
interfered with her employment to such an extent that she is 
entitled to extraschedular consideration.  Moreover, a review 
of the claims file does not show that her service-connected 
gastrointestinal disorder has resulted in hospitalization.  
Although the veteran reports that she has ongoing abdominal 
problems, the assigned disability evaluation is commensurate 
with her reported symptomatology and there are no reported 
symptoms that would warrant extraschedular consideration.  
Further, there were no other symptoms reported that could be 
considered disabling.  Neither her statements nor the medical 
records indicate that the veteran's disability warrants the 
assignment of an extraschedular evaluation.

ORDER

An increased rating for irritable bowel syndrome is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

